DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art, Reiss fails to teach the limitation of currently amended claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 2 is objected to because of the following informalities:  the compound represented by Chemical Formula 1 is not a polymer, when n equal to 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is amended to the molecular weight range is greater than or equal to 1,000 and less than 50,000 but claim 4 depends from claim 1 and does not further limit the molecular weight of the polymer is in a range of 1,000 to 5,000,000.  Claim 9 depends on claim 1 and claim 9 is broadening the limitation of the acidic material. Therefore, claims 4 and 9 do not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 4-6, 8, 9-10, 12, 13, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al (US 9,238,753) in view of Urban et al (US 20180118977) and Minami et al (US 2015/0024596).
   It is noted that claims 1, 18, drawn to a composition and the recitation of “for a shallow trench isolation (STI) process” is considered intended use of the claimed composition/function of the claimed composition and “wherein a polishing selectivity of an insulating film: a polysilicon film ranges from 10: 1 to 1000: 1” is considered properties of the claimed polishing slurry composition. Composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".
  Reiss discloses a polishing slurry composition comprising: 
  a polishing solution comprising abrasive particles (col 4, lines 15-20)

an additive solution comprising non-ionic polymer includes poly(2-ethyl-2-oxazoline) claim 3 (col 10, lines 15-25), which reads on an additive solution comprising a polysilicon film polishing inhibitor comprising a polymer having an amide bond since the applicants disclose that “ a polysilicon film polishing inhibitor including a polymer having an amide bond…the polymer may include at least one selected from the group consisting of poly(2-methyl-2-oxazoline), poly(2-methyl-2-oxazoline) having a hydroxyl end, poly(2-methyl-2-oxazoline) having oa-benzyl and q-azide end, poly(2-methyl-2-oxazoline) having an azide end, poly(2-methyl-2-oxazoline) having a piperazine end, poly(2-ethyl-2-oxazoline) in pages 6-7 of the instant specification.
Reiss discloses that a molecular weight of the polymer is typically about 50,000 g/mol (col 10, lines 45-50).
Unlike the instant invention, Reiss fails to teach the molecular weight in the range of greater than or equal to 10,000 and less than 50,000.
However, the claimed molecular weight of less than 50,000 (the endpoint of the claimed range) of the polymer is obvious over the concentration taught by Reiss above because they are close enough that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05.I.
Additionally, Urban et al disclose that a slurry composition having greater polishing efficiency [0007], where the composition comprises a polymeric dispersible additive with small molecular weight compound, such as poly(2-ethyl-2-oxazoline) [0009]; and suitable molecular weight of such in the range of 10,000 to 1,000,000  for improving removal rate during a polishing process [0023]; and aforesaid range overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Urban et al’s teaching of introduction of the polymer with lower molecular weight into Reiss’s teaching for improving the removal rate as taught by Urban et al.	
With regards to claim 1, the modified teaching above fails to teach the composition further comprises at least one acidic material selected from the group listed in the claim.
However, Minami et al disclose a slurry composition [0035], the composition comprises an additive of carboxylic acid, amino acid or the like [0134] and the carboxylic acid has an effect of stabilizing the pH while further increasing the polishing rate for insulating materials. An example of the carboxylic acid includes formic acid, acetic acid, propionic acid, butyric acid, valeric acid, caproic acid and lactic acid [0135]; and the content of the additive is preferably 0.01 mass % or greater and 10 mass % or less, based on the total mass of the polishing agent [0137]; aforesaid overlaps the claimed range of 0.001 to 1 wt% and overlapping ranges are prima-facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Minami et al’s teaching of utilizing the acid material for stabilizing the pH while further increasing the polishing rate into modified Reiss’s teaching for stabilizing the pH while further increasing the polishing rate as taught by Minami et al.	
 Regarding claim 2, Reiss’s poly(2-ethyl-2-oxazoline) (col 10, lines 15-25) reads on the claimed Chemical Formula 1 since the applicants disclose that “the polymer may be represented by the following Chemical Formula 1” in page 6 of the instant specification 
Regarding claim 4, Reiss discloses that a molecular weight of the polymer is about 50,000 g/mol (col 10, lines 45-50), which reads on the claimed range of 1,000 to 5,000,000
 Regarding claim 5, Reiss discloses that the polymer is present in an amount of 0.5 wt % in the polishing slurry composition (col 7, lines 50-60), which reads on the claimed range of 0.001% by weight (wt %) to 1 wt % in the polishing slurry composition
Regarding claims 6, 8, Reiss discloses that the polishing slurry composition comprises hexamethylenediamine/ an amine compound/ an oxide film polishing regulator (col 11, lines 24-40), wherein the amine compound is present in an amount of 1000 ppm (col 11, lines 60-65)
Regarding claim 9, Reiss discloses that the additive solution further comprises carboxylic acid (col 15, lines 15-25)
Regarding claim 10, Reiss discloses that the additive solution further comprises lysine/ a basic material (col 12, lines 15-20)
Regarding claim 12, Reiss discloses that the polishing slurry composition comprises colloidal ceria/metal oxide in a colloidal phase (col 4, lines 1-7)
Regarding claim 13, Reiss discloses that the abrasive particles comprise particle with a size of 50 nanometers (nm) to 250 nm and particle with a size of 50 nm to 150 nm (col 3, lines 50-65), which reads on the abrasive particles comprises a primary particle with a size of 5 nanometers (nm) to 150 nm and a secondary particle with a size of 30 nm to 300 nm  
Regarding claim 14, Reiss discloses that the abrasive particles are present in an amount of about 10 wt % in the polishing slurry composition (col 4, lines 23-27)
Regarding claim 15, Reiss discloses that the polishing slurry composition has pH of 5.5 (col 15, lines 1-10), which reads on a pH ranging from 3 to 6  
Regarding claim 18, it is noted that claim 18 drawn to a composition and the recitation “wherein a polishing selectivity of an insulating film: a polysilicon film ranges from 10: 1 to 1000: 1” is considered properties of the claimed polishing slurry composition. Reiss disclose an identical composition with applicant’s claimed invention (i.e. a polishing solution comprising abrasive particles, polymer includes poly(2-ethyl-2-oxazoline).  According to the MPEP 2112.01 (II), “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al (US 9,238,753) in view of Urban et al (US 20180118977) and Minami et al (US 2015/0024596) as applied to claim(s) 1-3, 4-6, 8, 9-10, 12, 13, 14-15, 18 above and further in view of Tsuchiya et al (US 2017/0081554).
   	The features of claims 1, 6 are set forth in the paragraph above. 
Unlike the instant claimed invention as per claim 7, modified Reiss fails to disclose the limitation of wherein the amine compound further comprises diethylenetriamine/amine monomer.
However, Tsuchiya discloses a CMP polishing composition comprises a basic compound such as diethylenetriamine (page 6, para 0062).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a known basic compound for polishing composition such as diethylenetriamine in Reiss’s polishing composition to help the polishing solution to have higher dispersion stability and the abrasive to achieve higher mechanical polishing performance as taught in Tsuchiya (page 6, para 0061).

Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al (US 9,238,753) in view of Urban et al (US 20180118977) and Minami et al (US 2015/0024596) as applied to claim(s) 1-3, 4-6, 8, 9-10, 12, 13, 14-15, 18 above and further in view of Mishra et al (US 2019/0106596).
  The features of claim 1 are set forth in the paragraph above. Regarding claim 11, modified Reiss discloses that the abrasive particles are prepared using a liquid-phase method (col 3, lines 25-30). 
Modified Reiss fails to disclose that the abrasive particles are dispersed so that a surface of the abrasive particles has positive charge and wherein the polishing slurry composition for the STI process has a zeta-potential of +5 mV to +70 mV as required in claims 11, 17.
However, Mishra discloses: a CMP polishing composition wherein the abrasive particles are dispersed so that a surface of the cationic abrasive particles has positive charge (page 2, para 0016, page 3, para 0029), the polishing composition has a zeta-potential of 0 V to +100 mV (page 3, para 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the abrasives in the modified Riess’s polishing composition with cationic (positive) groups to impart positive charge on these abrasives thereby increasing their absolute zeta potential values and making the same particles stable in the acidic pH regime as taught in Mishra (page 4, para 0035).
 	Regarding claim 16, Reiss discloses that the polishing composition comprises water (col 16, lines 15-25). 
Modified Reiss fails to disclose the limitation of wherein a ratio of the polishing solution: the water: the additive solution is 1: 3 to 10: 1 to 10. 
However, Mishra discloses a CMP polishing composition, the composition can be diluted with water to reach component’s concentration (page 2, para 0012), the water can be in an amount of 20 wt % to 97% (page 6, para 0051). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted/optimized the concentration of water in the modified Reiss’s polishing composition, in view of Mishra’s teaching, to achieve any desirable ratio of the polishing solution: the water: the additive solution including the claimed ratio to obtain a desired polishing composition component’s concentration.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713